DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Group I (Claims 1-7) in the reply filed on 09/29/2022 is acknowledged. However, since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20120044656 A1) in view of Takagi (US 20150061811 A1).
Regarding Claim 1:
Lu teaches that a switching power supply module, comprising a power inductor (443, Fig. 3E-3F; para 0042) and a switching power supply chip (321/313/314 formed the chip; para 0030), wherein the power inductor comprises a magnetic core (not expressly labeled; inherently necessary for inductor) and metal end electrodes (441/44a and 442/4b, fig. 3E-3F; para 0043) welded at two ends of the magnetic core, and the switching power supply chip comprises a packaging body (330, Fig. 3E), a bare chip (321) in the packaging body, and a bottom bonding pad (410) of the bare chip; 
the metal end electrode comprises a first electrode part (441/442) and a second electrode part (44a/44b) which are perpendicular to each other (construed from, Fig. 4b), the first electrode part is welded to the magnetic core and at a right angle to the magnetic core, and the second electrode part extends in parallel from the first electrode part to the middle of the magnetic core; and 
the bare chip and the packaging body thereof are together embedded between the first electrode part, the second electrode part and the magnetic core; meanwhile, the bottom bonding pad abuts between two second electrode parts (44a/44b) and is insulated (construed from Fig. 3E; i.e. package layer isolate the parts) from the second electrode part, and the weld face of the bottom bonding pad is flush with the weld face of the second electrode part.
Lu does not teach that the power inductor comprises a magnetic core and L-shaped metal end electrodes and L-shaped metal end electrode comprises a first electrode par and a second electrode part which are perpendicular to each other, the first electrode part is welded to the magnetic core and at a right angle to the magnetic core, and the second electrode part extends in parallel from the first electrode part to the middle of the magnetic core; 
However, Takagi teaches that the power inductor comprises a magnetic core (2-3 formed the core, Fig. 1; para 0028-0034) and L-shaped metal end electrodes and L-shaped metal end electrode (6a-6f; Fig. 2; para 0030) comprises a first electrode part (TS)  and a second electrode part (TB)  which are perpendicular to each other (construed from Fig. 2), the first electrode part is welded to the magnetic core and at a right angle to the magnetic core, and the second electrode part extends in parallel from the first electrode part to the middle of the magnetic core (construed from Fig. 3);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the power inductor comprises a magnetic core and L-shaped metal end electrodes and L-shaped metal end electrode comprises a first electrode par and a second electrode part which are perpendicular to each other, the first electrode part is welded to the magnetic core and at a right angle to the magnetic core and the second electrode part extends in parallel from the first electrode part to the middle of the magnetic core to improve reliability of the coil component in terms of electrical and mechanical connection.

Regarding Claim 3:
As applied to claim 1, the modified Lu teaches that a welding auxiliary core (see Lu’s para 0043) structure is provided at a welding position of the first electrode part and the magnetic.  

Regarding Claim 4:
As applied to claim 3, the modified Lu teaches that the welding auxiliary structure includes a recess (not labeled, see Lu’s para 0043; i.e. where the conductive or non-conductive is filled) that can receive solder.  

Regarding Claim 5:
As applied to claim 1, the modified Lu teaches that a welding layer (see Lu’s para 0043) between the two ends of the magnetic core and the L-shaped metal end electrode is a nickel layer (see Takagi’s para 0030)

Regarding Claim 6:
As applied to claim 1, the modified Lu teaches that wherein the magnetic core of the power inductor is cubic (construed from Takagi's Fig. 1).

Regarding Claim 7:
As applied to claim 1, the modified Lu teaches that the bare chip and the bottom bonding pad the bare chip are connected via bond wires (322).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites, the packaging body of the bare Chip is a resin packaging body, and the outline of the outer shape of the packaging body is matched with a gap formed between the L-shaped metal end electrode and the magnetic core.  
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837